DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1, 11, 21 and their dependent thereof, the prior of record, specifically Wendel (US 2012/0323438), Pillay (US 2015/0204974) and Nordine et al. (US 2016/0335900) disclose determining a distance between the airborne station and the WD; and recording a velocity of the airborne station and a corresponding heading of the airborne station; after expiration of the time period T, determining an average velocity, average heading and average distance based at least in part on the determined distances and recorded velocities and headings of the airborne station over the time period T.
	However, none of the prior art cited alone or in combination provides the motivation to teach determining a velocity component in a direction between the airborne station and the WD based at least in part on at least one of a change in distance between the airborne station and the WD and a time interval over which the change in distance occurred; determining an angle between a line from the airborne station to the WD and a line from a position of the airborne station at a beginning of the time period T to a position of the airborne station at an end of the time period T, the angle being determined based at least in part on at least one of the determined velocity component, the average velocity, average heading and the average distance; and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648